DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Zhuo Xu (Registration no. 62,987) via electronic message on 9/22/2021.
Claims 1, 4, 8, 10 and 13 are amended.
 Claims 3, 9, and 14 are cancelled.


1. (Amended) A method for bearing a multicast virtual private network (VPN), comprising:
assigning, by a bit-forwarding ingress router (BFIR) accessing a multicast virtual private network routing forwarding (VRF), a global VPN identifier for the multicast VRF, and carrying the global VPN identifier to notify a route to a bit-forwarding egress router (BFER) accessing the multicast VRF; and
after receiving a packet of the multicast VRF, encapsulating, by the BFIR, the packet with a bit indexed explicit replication (BIER) header and forwarding the packet, wherein the forwarded packet carries the global VPN identifier,
wherein the multicast VRF is uniquely identified by the global VPN identifier, and
wherein the method further comprises:
creating, by the BFIR, an instance of the multicast VRF, and in a route of a multicast VRF routing table corresponding to the instance, using an extended tunnel type to indicate that a tunnel is based on the BIER using the global VPN identifier; and
after receiving the packet of the multicast VRF, searching, by the BFIR, for a route matched with the packet from the multicast VRF routing table, and pressing the global VPN identifier into the packet in response to that it is determined that the tunnel type of the route is the extended tunnel type; and then, encapsulating the packet with the BIER header and forwarding the packet.

2. (Original) The method of claim 1, wherein carrying the global VPN identifier to notify the route to the BFER accessing the multicast VRF comprises:
carrying the global VPN identifier in a multi-protocol label switching (MPLS) label field of the notified route to notify the route to the BFER accessing the multicast VRF.

3. (Canceled) 

4. (Amended) The method of claim [[3]]1, wherein the BFIR notifies the route to the BFER accessing the multicast VRF by further setting the tunnel type in the route as the extended tunnel type.

5. (Original) The method of claim 1, further comprising:
after assigning the global VPN identifier, establishing, by the BFIR, a table entry with the global VPN identifier as a key value in a forwarding table, and recording forwarding information of the packet carrying the global VPN identifier in the table entry;
after receiving the packet of the multicast VRF, removing, by the BFIR, a layer 2 header of the packet, searching for the forwarding information from the forwarding table in response to that the BFIR determines that the layer 2 header comprises the global VPN identifier according 

6. (Original) The method of claim 5, wherein the BFIR explicitly configures an ability of establishing an entry using the global VPN identifier as a key.

7. (Previously Presented) The method of claim 1, wherein encapsulating, by the BFIR, the packet with the BIER header comprises:
setting a packet type in the BIER header as an extended packet type, wherein the extended packet type is used for indicating that the packet carries the global VPN identifier of the multicast VRF.

8. (Amended) A bit-forwarding ingress router, comprising:
an identifier assigning module configured to assign a global virtual private network (VPN) identifier for a multicast virtual private network routing forwarding (VRF) accessed by the bit-forwarding ingress router (BFIR);
a route notifying module configured to notify a route to a bit-forwarding egress router (BFER) accessing the multicast VRF, where the route carries the global VPN identifier; and
a packet forwarding module configured to encapsulate a packet of the multicast VRF with a bit indexed explicit replication (BIER) header after receiving the packet, and forward the packet, wherein the forwarded packet carries the global VPN identifier,
wherein the multicast VRF is uniquely identified by the global VPN identifier, and
wherein the bit-forwarding ingress router further comprises:
an instance creating module configured to create an instance of the multicast VRF, wherein in a route of a multicast VRF routing table corresponding to the instance, an extended tunnel type is used for indicating that a tunnel is based on the BIER using the global VPN identifier;
the packet forwarding module is further configured, after receiving the packet of the multicast VRF, to search for a route matched with the packet from the multicast VRF routing table, and press the global VPN identifier into the packet in response to that a tunnel type of the route is determined to be the extended tunnel type; and then, encapsulate the packet with the BIER header and forwarding the packet.

9. (Canceled)

10. (Amended) The bit-forwarding ingress router of claim [[9]]8, wherein the route notifying module is further configured to set the tunnel type in the route as the extended tunnel type for notifying the route to the BFER accessing the multicast VRF.

11. (Original) The bit-forwarding ingress router of claim 8, further comprising:
a forwarding table maintenance module configured to establish a table entry with the global VPN identifier as a key value in a forwarding table, and record forwarding information of the packet carrying the global VPN identifier in the table entry;
the packet forwarding module is further configured, after receiving the packet of the multicast VRF, to remove a layer 2 header of the packet, search for the forwarding information from the forwarding table in response to that it is determined that the layer 2 header comprises the global VPN identifier according to a protocol type extended in the layer 2 header; and then, encapsulate the packet with the BIER header and forward the packet.

12. (Previously Presented) The bit-forwarding ingress router of claim 8, wherein the packet forwarding module is further configured to set a packet type in the BIER header as an extended packet type to encapsulate the packet with the BIER header, wherein the extended packet type is used for indicating that the packet carries the global VPN identifier of the multicast VRF.

13. (Amended) A method for bearing a multicast virtual private network (VPN), comprising:

after receiving the packet with the global VPN identifier, removing, by the BFER, a bit indexed explicit replication (BIER) header of the packet, searching for the forwarding information and forwarding the packet,
wherein the multicast VRF is uniquely identified by the global VPN identifier, and
wherein recording, by the BFER, the forwarding information of the packet with the global VPN identifier comprises:
creating, by the BFER, an instance of the multicast VRF, and recording the forwarding information of the packet with the global VPN identifier in a route of a multicast VRF routing table corresponding to the instance; and
searching, by the BFER, for the forwarding information and forwarding the packet comprises:
removing the global VPN identifier after the BIER header in response to that the BFER determines that the packet type in the BIER header is an extended packet type, and forwarding the remaining load by searching the multicast VRF routing table, wherein the extended packet type is used for indicating that the packet carries the global VPN identifier of the multicast VRF.

14. (Canceled) 

15. (Original) The method of claim 13, wherein recording, by the BFER, the forwarding information of the packet with the global VPN identifier comprises:
establishing, by the BFER, a table entry with the global VPN identifier as a key value in a forwarding table, and recording forwarding information of a packet with the global VPN identifier in the table entry; and
searching, by the BFER, for the forwarding information and forwarding the packet comprises:


16. (Original) The method of claim 15, wherein forwarding, by the BFER, the packet comprises:
encapsulating, by the BFER, the packet in layer 2, setting a protocol type in a layer 2 header as an extended protocol type, wherein the extended protocol type is used for indicating that there is the global VPN identifier after the layer 2 header.

17-20. (Previously Canceled)

21. (Previously Presented) A bit-forwarding ingress router, comprising a memory, a processor and a computer program stored on the memory and executable on the processor, the processor, when executing the computer program, implements the method of claim 1.

22. (Previously Presented) A bit-forwarding egress router, comprising a memory, a processor and a computer program stored on the memory and executable on the processor, the processor, when executing the computer program, implements the method of claim 13.

23. (Previously Presented) A non-transitory computer-readable storage medium, on which a computer program is stored, where the computer program, when executed by a processor, causes the processor to implement the method according to claim 1.




Allowable Subject Matter

Claims 1-2, 4-8, 10-13,15-16, and 21-24 are allowed.

Reason for Allowance

The following is an examiner’s statement of reason for allowance: 

Albeit the prior art of record teaching the claimed elements and processes, the Examiner has deemed the limitations when analyzed in totality to be novel in contrast to hindsight analysis (MPEP 2142)


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.



 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.

 Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000

/TODD L BARKER/Primary Examiner, Art Unit 2449